DETAILED ACTION
	
Introduction
Claims 1-19 are pending. Claims 15-17 and 19 are amended. No claims are added or cancelled. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 1/10/2022.
 
Response to Arguments
Applicant’s arguments are discussed below.
Nonstatutory double patenting rejection of claims 1-19
Applicant has filed a terminal disclaimer with respect to U.S.. Patent No. 10,972,418, and now argues that the terminal disclaimer obviates the nonstatutory double patenting rejection. Examiner agrees and therefore withdraws the rejection. 
Rejection of claims 1 and 11 under 35 U.S.C. 103
Applicant argues that Castellucci does not teach or suggest or suggest a the limitation “navigate, responsive to a selection on the first device of the thread label, the user to a second messaging interface comprising: a message composition zone, and a conversation pane configured to present a conversation feed,” as required by claims 1 and 11. In support of this argument, Applicant further argues that “Castellucci does not provide a second messaging interface at all” because “the chat window is the same” after the user selects one of the VDT buttons. However, Examiner respectfully disagrees. Castellucci teaches that each of VDT buttons 612, 614, and 616 corresponds to a particular sub-conversation (i.e., thread label). Castellucci further teaches that the system updates the chat window 600 to highlight the messages that the 
 Applicant also appears to argue that the updated chat window 600 is not equivalent to the claimed “second messaging interface” because it is not displayed simultaneously with the chat window 600 that is displayed prior to the user selecting VDT button 612. For instance, Applicant concedes that the updated chat window 600 “may include each of the messages associated with the new VDT” and “may hide each of the messages that is not associated with the new VDT,” but nonetheless argues that the updated chat window 600 is not equivalent to the claimed “second messaging interface” because it is “only… a single messaging interface.” Examiner agrees that Castellucci teaches displaying only a single messaging interface at a time. However, 
Lastly, Applicant argues that combining the teachings of Vlandis with the teachings of Castellucci results in a system in which “not all messages in a particular conversation that haven’t been categorized would appear when the ‘UNCAT’ button is selected” because Vlandis “does not teach a system where a user can associate outgoing messages with a particular category.” However, Examiner respectfully disagrees. Examiner does not rely on Vlandis for a teaching of associating both outgoing and incoming messages with a particular thread label. Instead, Examiner relies on Castellucci for such a teaching. For instance, figure 6B shows that messages from multiple users (i.e., “STEF,” “SAM,” “FRANK,” “LUKE,” and “BOB”) are assigned to the sub-conversation that corresponds to VDT button 612. Some of these messages are incoming messages and some of these messages are outgoing messages from the perspective of the user viewing the chat window 600 shown in figure 6B. Thus, Castellucci teaches associating both going and incoming messages with a particular sub-conversation (i.e., thread label). Examiner merely relies on Vlandis for a teaching of an “UNCAT” button which displays only messages that are not associated with any thread label, which suggests modifying the system of Castellucci so that the chat window 600 includes an “UNCAT” button that displays only messages that are not assigned to any sub-conversation.   

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 because they are unpatentable over Castellucci (US 2010/0175003) in view of Vlandis (US 2018/0359353).
Regarding claims 1 and 11, Castellucci teaches a system, comprising: one or more processors; a memory storing instructions that, when executed by the one or more processors, cause the system to: provide, responsive to a selection on a first device, a first messaging interface for electronic messaging, the first messaging interface comprising a message composition zone and a conversation pane configured to present a conversation feed (The system provides a first messaging interface 600 in response to a user selecting a virtual discussion thread (VDT) button 612. See par. 57-58; fig. 6B. The first messaging interface includes a conversation pane and a message composition zone 620. See fig. 6B); generate, responsive to a selection by the user on the first device, a thread label corresponding to a topic (A user may create a new VDT via a selection process. See par. 57-58); navigate, responsive to a selection on the first device of the thread label, the user to a second messaging interface comprising: a message composition zone, and a conversation pane configured to present a conversation feed (The user may select a VDT button 614 corresponding to the new VDT to navigate to a second messaging interface. See par. 57-58. Like the first messaging interface, the second messaging interface includes a conversation pane and a message composition zone. See fig. 6B); wherein the conversation feed of the second messaging interface includes each of the one or more electronic messages associated with the thread label by either the user or the recipient (The conversation pane associated with the second messaging interface may include each of the messages associated with the new VDT. See par. 52); and wherein the conversation feed of the second messaging interface excludes electronic messages of the plurality of messages not associated 
However, Castellucci does not teach wherein the conversation feed of the first messaging interface includes each of the one or more electronic messages that have not been associated with any thread label by a user or a recipient; and wherein the conversation feed of the first messaging interface excludes each of the one or more electronic messages that have been associated with any thread label by the user or the recipient. Nonetheless, Vlandis teaches a messaging system whereby selecting an “UNCAT” button 6 causes the system to switch to a messaging interface that displays in a conversation pane all messages not associated with any category and excludes all messages associated with at least one category. See par. 25; fig. 1A. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Castellucci so that the first messaging 
Regarding claims 2 and 12, Castellucci teaches wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: provide from within the first messaging interface, an option to associate a thread label with one or more electronic messages displayed within the first messaging interface (The first messaging interface includes several distinct means for a user to specify that one or more messages are to be associated with a particular VDT. See par. 56-57); associate, responsive to a selection of the option by the user from within the first messaging interface, the thread label with one or more electronic messages of the plurality of electronic messages displayed within the first messaging interface (The system associates the one or more messages with the VDT identifier of the particular VDT in response to the specification by the user. See par. 56-57); monitor the plurality of electronic messages to detect post-transmission thread label association changes made by one or more of the user and the recipient; and propagate, responsive to detecting a thread label association change to an electronic message made by one of the user and the recipient, the thread label association change to the other of the user and the recipient such that the thread label association is reflected in the first and second messaging interfaces of the first device and in the messaging interfaces provided on a second device used by the recipient (A participant may associate a message with a second VDT that is different from a first VDT that was previously associated with the message. This change is propagated to the other participants so that their respective clients can display the association between the message and the second VDT instead of the association between the message and the first VDT. See par. 54).
Regarding claims 3 and 13, Castellucci teaches wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: provide, from within the second messaging interface, an option to disassociate the thread label from one or more electronic messages of the plurality of electronic messages previously associated with the thread label; disassociate, responsive to a selection of the option by the user from within the second messaging interface, the thread label from one or more electronic messages of the plurality of electronic messages previously associated with the thread label; monitor the plurality of electronic messages to detect post-transmission thread label disassociation changes made by one or more of the user and the recipient; and propagate, responsive to detecting a thread label disassociation change to an electronic message made by one of the user and the recipient, the thread label disassociation change to the other of the user and the recipient such that the thread label disassociation is reflected in the first and second messaging interfaces of the first device and in the messaging interfaces provided on a second device used by the recipient (A participant may disassociate a message from a particular VDT. This disassociation is propagated to the other participants so that their respective clients no longer display the association between the message and the particular VDT. See par. 54).
Regarding claims 4 and 14, Castellucci teaches wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: provide, within the first messaging interface, a selectable display object corresponding to the thread label (The buttons 612-616 are selectable display objects that correspond to each VDT. See par. 57; fig. 6B).
Regarding claims 5 and 15, Castellucci teaches wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: navigate, 
Claims 6 and 16 are rejected under 35 U.S.C. 103 because they are unpatentable over Castellucci and Vlandis, as applied to claims 4 and 14 above, in further view of in further view of either Benninger (US 2010/0217808) or Chang (US 2014/0324984).
Regarding claims 6 and 16, Castellucci and Vlandis do not teach wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: position the selectable display object within the first messaging interface based on one or more of: a number of unread electronic messages associated with the thread label corresponding to the selectable display object and a measure of recent electronic messaging activity associated with the thread label corresponding to the selectable display object. However, Benninger teaches a messaging system whereby a list of conversations is ordered based on the number of unread messages associated with each conversation. See par. 89. Chang also teaches a messaging system whereby a list of conversations is ordered based on the number of unread messages associated with each conversation. See par. 76. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Castellucci and Vlandis so that the buttons 612-616 are arranged based on the number of unread messages associated with each VDT because doing so allows the system to sort the buttons 612-616 for the user based on a level of activity of each VDT. 
Claims 7 and 17 are rejected under 35 U.S.C. 103 because they are unpatentable over Castellucci and Vlandis, as applied to claims 1 and 11 above, in further view of Quan (US 2017/0091208).
Regarding claims 7 and 17, Castellucci and Vlandis do not teach wherein the one or more electronic messages comprises one or more of an image, a video and a GIF; and wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: add, responsive to the association, the one or more of the image, the video and the GIF into a thread label album provided on the first device, wherein the thread label album corresponds to a collection of images, videos and GIFs contained within messages associated with the thread label; and propagate, responsive to the association, the addition of the one or more of the image, the video and the GIF into a thread label album provided on the second device used by the recipient. However, Quan teaches a messaging system whereby the system displays an ordered list 203 of chat sessions 204, and whereby each entry in the list may display an album of images exchanged during the corresponding chat session 204a. It is understood that the same interface is presented in synchronized fashion to all users. See par. 114; fig. 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Castellucci and Vlandis so that each VDT is associated with an album of images included in messages associated with the VDT, and so that each user is provided with the album of images associated with each VDT, because doing so allows each user to easily view images included in messages associated with each VDT. 
Regarding claims 8 and 18, Castellucci, Vlandis, and Quan teach wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: remove, responsive to a disassociation of the thread label from the electronic message, the 
Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 because they are unpatentable over Castellucci and Vlandis, as applied to claims 4 and 14 above, in further view of Fitzpatrick (US 2003/0212746).
Regarding claims 9 and 19, Castellucci and Vlandis do not teach wherein the one or more selectable display objects are thumbnails comprising imagery associated with the corresponding one or more thread labels. However, Fitzpatrick teaches a messaging system whereby a thread label comprises a thumbnail 205. For instance, a thread label pertaining to a thread about cars may include a thumbnail of a car 215. See par. 26; fig. 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Castellucci and Vlandis so that each button 612-616 incorporates a thumbnail representative of the corresponding VDT, because doing so may allow the user to more easily identify the topic associated with each button 612-616. 
Regarding claim 10, Fitzpatrick teaches wherein the thumbnail imagery of the one or more selectable display objects are modifiable by a user (A new thumbnail can be selected to 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459